DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shu et al. (US 2018/0131323; “Shu”; reference of record).
Regarding claim 16, Shu (figure 2) teaches a method of generating an oscillation signal (from oscillator 210), the method comprising:
receiving a power supply voltage (VDD) at a first terminal (center tap of Lp) of a transformer-coupled band-pass filter (Lp, Ls, Cs);
receiving an input voltage (Vgate) at a second terminal (center tap of Ls) of the transformer-coupled BPF;
coupling third through sixth terminals (at gates and drains of 211, 212) of the transformer-coupled BPF (Lp, Ls, Cs) with a reference voltage (at sources of 211, 212) through a transistor pair (211-212); and

wherein
the first terminal (center tap of Lp) is coupled to the third and fourth terminals (drains of 211-212) through two first portions of a first conductive structure (portions of Lp to the right and left of the center tap of Lp) extending from the first terminal, and 
the second terminal (center tap of Ls) is coupled to the fifth and sixth terminals (gates of 211-212) through two second portions of a second conductive structure (portions of Ls to the right and left of the center tap of Ls) extending from the second terminal.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chawla et al. (US 2010/0194485; “Chawla”).
Regarding claim 16, Chawla (figure 5) teaches a method of generating an oscillation signal (from VCO 410), the method comprising:
receiving a power supply voltage (VDD through 520) at a first terminal (upper terminals of L1-L2) of a transformer-coupled band-pass filter (L1-L4, C1, C2);
receiving an input voltage (Vbias) at a second terminal of the transformer-coupled BPF;

using the transformer-coupled BPF (L1-L4, C1, C2) and the transistor pair (451-452) to generate the oscillation signal having a frequency based on a control voltage (Vtune) received by the transistor pair (451-451),
wherein
the first terminal is coupled to the third and fourth terminals (drains of 451-452) through two first portions of a first conductive structure (L1, L2) extending from the first terminal, and 
the second terminal is coupled to the fifth and sixth terminals (gates of 451-452) through two second portions of a second conductive structure L3, L4) extending from the second terminal.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shu in view of Ikuta et al. (US 2006/0181362; “Ikuta”).
As for claim 19, Shu teaches the method of claim 16, as detailed above, but fails to teach wherein the coupling the third through sixth terminals of the transformer-coupled BPF with the reference voltage comprises operating each transistor of the transistor pair in a saturation region.
However, it is well-known to those of ordinary skill in the art to operate amplifier transistors of differential LC oscillators in a saturation region. For example, see para. [0045] of Ikuta.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the amplifier transistors 211-212 of Shu in the saturation region because such a modification would have been merely exercising a well-known oscillator operation.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chawla in view of Ikuta.
As for claim 19, Chawla teaches the method of claim 16, as detailed above, but fails to teach wherein the coupling the third through sixth terminals of the transformer-coupled BPF with the reference voltage comprises operating each transistor of the transistor pair in a saturation region.
However, it is well-known to those of ordinary skill in the art to operate amplifier transistors of differential LC oscillators in a saturation region. For example, see para. [0045] of Ikuta.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the amplifier transistors 451-452 of Chawla in the saturation region because such a modification would have been merely exercising a well-known oscillator operation.

Allowable Subject Matter
Claims 1-15 are allowed.
Claims 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 9, the best prior art reference of record, Kim et al. (US 8,742,880) teaches a voltage-controlled oscillator (Figures 3 and 4) comprising:

a reference node configured to have a reference voltage (ground);
a pair of transistors (M1, M2); and
a transformer-coupled band-pass filter (Ls1, Ls2, Lp; See details in figure 4) coupled to the pair of transistors (M1, M2), the transformer-coupled BPF comprising a pair of coupled transformers (Ls1/Lp and Ls2/Lp), wherein the pair of coupled transformers comprises:
a first conductive structure (half of 408b) comprising a first terminal (456) and two first extending portions (extending from 456) extending from the first terminal, wherein the first extending portions are configured as primary windings (408b);
a second conductive structure (twisted portions of 408a, 408c) comprising a second terminal and two second extending portions (twisted portions of 408a, 408c) extending from the second terminal;
a third conductive structure (straight portion of 408a);
a first portion connecting the third conductive structure (straight portion of 408a) to a first one of the two second extending portions (twisted portion of 408a), the third conductive structure (straight portion of 408a) and the first one (twisted portions of 408a) of the two second extending portions thereby being configured as a first secondary winding (408a);
a fourth conductive structure (straight portion of 408c); and
a second portion connecting the fourth conductive structure (straight portion of 408c) to a second one of the two second extending portions (twisted 
wherein the pair of transistors (M1, M2) and the transformer-coupled BPF (Ls1, Ls2, Lp) are positioned between the power supply node (VDD) and the reference node (ground).
Kim et al. fails to teach “a first via connecting the third conductive structure to a first one of the two second extending portions … a second via connecting the fourth conductive structure to a second one of the two second extending portions”, as set forth in claims 1 and 9.

The best prior art references of record, Shu and Chawla, fail to teach:
 “wherein the coupling the third through sixth terminals of the transformer-coupled BPF through the transistor pair comprises coupling the transistor pair to a first capacitive device and a second capacitive device, the first capacitive device is coupled between one of the third or fourth terminals and one of the fifth or sixth terminals, and the second capacitive device is coupled between the other of the third or fourth terminals and the other of the fifth or sixth terminals.”, as set forth in claim 17; and
“wherein the second terminal is coupled to the fifth and sixth terminals further through third and fourth conductive structures coupled to the two second portions through first and second vias.”, as set forth in claim 20.


Conclusion
The prior art made of record and not relied upon teach oscillators, BPFs, transformers, and plural conductive structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        September 3, 2021